Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 14 of claim 1, it appears that “the hose” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite because it is unclear how the body of the claim further limits the control device.  Specifically, the preamble requires the control device to be capable of “operating a fire extinguisher system” and all of the limitations that follow appear to be directed to the fire extinguisher system, not to the control device.  As a result, the control device is limited only in that it must be capable of operating the fire extinguisher system recited by the claim; no structural limitations to the control device are recited.  Further, the claim does not recite exactly what is required by the functional limitation “operating a fire extinguisher system”.  For example, it is not clear if this limitation is intended to require the control device to be capable of operating each part of the system (i.e. the pump, nozzle, display), or just some part of the system.  To overcome this rejection, it is suggested that the claims be amended to be directed to a fire extinguisher system and the body of the claim to require that the system comprises a control device.  For the purposes of examination the claim will be interpreted broadly to require only a control device that is configured for operating some aspect of a fire extinguisher system; however, the entirety of the disclosed invention will be searched and the closest prior art applied.    
Further, claim 1 recites the limitation "the operator of the fire extinguisher system" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 1, the limitation of “a display” in line 24 renders the claim indefinite because a display was positively recited in line 16.  As a result it is unclear if line 24 requires a second display, or if it is referring to the display that was already recited.  For the purposes of examination, the latter interpretation will be assumed; this appears to be consistent with applicant’s disclosure.  
Further, claim 1 recites the limitation "the operator of the extinguisher nozzle" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-18 are rejected for depending from indefinite claim 1.  
Regarding claim 11, the limitation of “a pump” in line 3 renders the claim indefinite because a pump was positively recited in line 6 of claim 1, from which claim 11 depends.  As a result it is unclear if claim 11 requires a second pump, or if it is referring to the pump that was already recited in claim 1.  For the purposes of examination, the former interpretation will be assumed; this appears to be consistent with applicant’s disclosure.  
Claim 12 recites the limitation "the switching of the manifold valve " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US 2013/0105010) in view of Yoshida (US 6,651,900).
Regarding claim 1, McLoughlin discloses a control device for operating a fire extinguisher system (par. 2), wherein the fire extinguisher system comprises the following: 
at least one hose (12) having an extinguisher nozzle (14) arranged at an end of the hose (fig. 1), by which a pressurized extinguishing fluid is releasable, 
a conveying pump (20) for pressurized conveying of the extinguishing fluid in the hose towards the extinguisher nozzle (par. 7; fig. 1), 
a first supply line (fig. 1 - line between tank 71 and line 61) to the conveying pump from a tank (71) of a fire extinguisher device, 
a second supply line (fig. 1 - line 61 between “Water Intake” and junction with line from tank 71) to the conveying pump from a stationary extinguishing fluid source, 
a controller (92) positioned at a distance from the extinguisher nozzle (fig. 1) and functioning as an operations center (par. 10), 
a display (104, see par. 11), 
a first radio device (par. 13 - inherent to the electronics at the nozzle in order to enable the “wireless communication of data” with the master controller) proximate the extinguisher nozzle for converting signals from the control line into radio signals and outputting the radio signals (fig. 2; par. 13), 
a second radio device (118) to be carried by the operator of the fire extinguisher system receiving radio signals output by the first radio device (par. 13), and 
a display to be carried by the operator of the extinguisher nozzle on which information based on the transmitted radio signals is displayable (par. 11 - the “display panel” of the user interface 104).
McLoughlin does not explicitly disclose a control line running along the hose the end of the hose with the nozzle, and that the first radio device is connected to the control line.  
Yoshida teaches a control device for operating a fire extinguisher system (col. 1, ln. 10-17), the fire extinguisher system comprising a hose (6) having an extinguisher nozzle (36) arranged at an end of the hose (figs. 1, 3), a control line (33) running along the hose the end of the hose with the nozzle (fig. 1), and a nozzle control unit (8) is connected to the control line (col. 7; ln. 12-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device for operating a fire extinguisher system of McLoughlin to further comprise a control line running along the hose the end of the hose with the nozzle, as taught by Yoshida, and further to connect the first radio device to the control line since this was a known way of electrically connecting electronic elements of a nozzle control unit.  A control line would enable the sensors (100, 101), status light (102), and user interface (104) of the nozzle control unit of McLoughlin to communicate via the transmission of electrical signals.  
Regarding claim 2, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further wherein the display comprises a head-up display (par. 13).
Regarding claim 3, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further wherein the information displayed in the display based on the radio signals, is displayable in a further display (par. 15 - “display…information”) which is located proximate an operations center.
Regarding claim 4, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further comprising a data interface (18) which allows for a parallel data transmission via a communication cable between the control line and the display (par. 13 - the controller 92 communicates with the display 120, and the display can communicate back to the controller 92).
Regarding claim 5, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further wherein at least one of the following information is displayed in the display:  current filling level of the tank with extinguishing fluid (par. 9 - via tank level sensor 79), time remaining for releasing extinguishing fluid from the tank (cl. 13), status indication (102, see par. 11) with regard to existence and/or non-existence of a conveying connection of extinguishing fluid from the stationary extinguishing fluid source to the fire extinguisher device (par. 9 - via pressure sensor 68),  and/or an alarm signal (par. 13, 15 - “alerts”).
Regarding claim 6, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further wherein radio signals output by the second radio device are receivable by the first radio device (par. 13).
Regarding claim 7, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further wherein a bidirectional voice communication channel is carried out via the control line, the first radio device, and the second radio device (par. 13, 14).
Regarding claim 8, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further wherein the extinguisher nozzle is an extinguisher nozzle which is portable by the firefighter or a permanently mounted extinguisher nozzle (fig. 1).
Regarding claim 9, McLoughlin in view of Yoshida discloses the control device described regarding claim 1 and further wherein, in the region of the first supply line and second supply line, a pressure-controlled manifold valve (70, which is a “check valve”, see par. 9) is provided upstream of the conveying pump (fig. 1).
Regarding claim 10, McLoughlin in view of Yoshida discloses the control device described regarding claim 9 and further wherein the pressure-controlled manifold valve is controlled via pressure applied in the second supply line to the manifold valve (par. 9; fig. 1 - since the valve 70 is a “one-way check valve” pressure applied in the second supply line will cause the valve to be closed).
Regarding claim 13, McLoughlin in view of Yoshida discloses the control device described regarding claim 9 and further comprising, in a loaded state of the manifold valve a flow connection  between the tank and pump (par. 15 - “If there is a loss in the external water supply, the master controller 92 may close the supply line valve 62 and open the valve 70 from the tank to the pump 20.”).
Regarding claim 14, McLoughlin in view of Yoshida discloses the control device described regarding claim 9 and further wherein the manifold valve is s magnet-loaded (par. 9 - the valve 70 is operated by a motor, which inherently have an electromagnet).
Regarding claim 15, McLoughlin in view of Yoshida discloses the control device described regarding claim 9 and further wherein the personnel are kept informed as to the operating status of the fire extinguisher system (par. 15).  McLoughlin in view of Yoshida does not explicitly disclose wherein a switching position of the manifold valve is displayable on the display.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of McLoughlin in view of Yoshida to make a switching position of the manifold valve is displayable on the display since the position of the manifold valve is an indication of the operating status of the fire extinguisher system.  
Regarding claim 16, McLoughlin in view of Yoshida discloses the control device described regarding claim 9 and further comprising a return line (80) from the conveying pump to the tank (fig. 1).
Regarding claim 17, McLoughlin in view of Yoshida discloses the extinguisher nozzle for a fire extinguisher system, for use in a control system for operating a fire extinguisher system described regarding claim 9, and further wherein the first radio device is connected to the control line running along the hose for establishing a data communication connection (as described regarding claim 1), and the first radio device is configured to receive signals via the control line and to output the signals and/or to receive signals originating from a transmitter (94, see par. 13).
Regarding claim 18, McLoughlin in view of Yoshida discloses the control device described regarding claim 17 and further wherein, for operating the first radio device, the extinguisher nozzle has an electrical energy source (par. 11 - inherent since the status light 102 and user interface 104 are electrical and require electrical energy to operate).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin in view of Yoshida and further in view of Laskaris (US 2005/0077057).
McLoughlin in view of Yoshida discloses the control device described regarding claim 9.  McLoughlin in view of Yoshida does not disclose wherein the pressure applied in the second supply line to the manifold valve is supplied with a pump.
Laskaris teaches a fire extinguisher system comprising a conveying pump (14), a supply line (16/26) to the conveying pump from a stationary extinguishing fluid source (figs. 1A, 2), and a pump (10) upstream of the conveying pump in the supply line (fig. 1a), wherein the pump ensures that fluid is provided to the inlet of the conveying pump at a pressure that prevents cavitation (par. 2).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire extinguisher system of McLoughlin in view of Yoshida to include a pump in the second supply line, as taught by Laskaris, since this was known to prevent cavitation at the inlet of the conveying pump.  Further, such a modification would result in the pressure applied in the second supply line to the manifold valve being supplied by the pump.  
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin in view of Yoshida and further in view of Beltrami et al. (US 2011/0290338).
McLoughlin in view of Yoshida discloses the control device described regarding claim 10 and further wherein the switching of the manifold valve takes place at a pressure threshold value (par. 15 - upon “a loss in the external water supply, the master controller 92 may close the supply line valve 62 and open the valve 70”).  McLoughlin in view of Yoshida does not disclose that the pressure threshold value is adjustable.  
Beltrami teaches a manifold valve (18) for a water distribution system having a first supply line (15) from a water tank (11, see fig. 1) and a second supply line (20) from a water main (par. 20), and wherein the manifold valve is arranged in the region of the first supply line and second supply line (fig. 1), wherein the manifold valve is controlled via pressure applied in the first supply line to the manifold valve (par. 21, 23), and wherein the switching of the manifold valve takes place at a pressure threshold value (par. 23), and the pressure threshold value is adjustable (valve 38 can be supplied with or without the spring 44, see figs. 7a and 7b, which will control the pressure threshold at which valve 38 opens and allows fluid pressure to close valve 28).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire extinguisher system of McLoughlin in view of Yoshida to replace the separate valves 62 and 70 with the manifold valve of Beltrami since this would eliminate a valve from the system while still providing the ability of the system to automatically switch from one source of water to another based on availability.  Additionally, the manifold valve of Beltrami can be adjusted to operate at different supply pressures.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McLoughlin (US 4,189,005 and US 3,786,869), Beechy et al. (US 2016/0096053), Cerrano (US 2012/0061108 and US 2013/0186651), and Lichtig (US 2006/0131038) all teach control devices for fire extinguisher systems having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752